DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims cites “receiving a selection from the third user of a second profile of the second series of profiles, the second profile belonging to a fourth user; in response to receiving the selection from the third user of the second profile and determining that the second permission is assigned to the third user: updating the second series of profiles by removing the second profile”. The specification fails to describe the removing of selected profile from the second series of profiles.
Dependent claims 2-7, 9-14 and 16-20 are being rejected as depending from rejection of parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1), further in view of Hurley (U.S. Pub. No. 2018/0130139 A1) and Adam Raff (GB 2397400 A).
Regarding claim 1, Williams teaches an apparatus comprising: an interface configured to send and receive data over a network; a hardware processor configured to: transmit, using the interface, a first series of profiles to the second user, the first series of profiles corresponding to a first set of recommendations of users for the first user (paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed, noted, the selected candidate profile for forwarding to the vetter for further review is interpreted as a first series of profiles); 
receive, using the interface, a selection from the second user of a first profile of the first series of profiles (paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI).
Williams does not explicitly disclose: a memory configured to store a set of permissions comprising a first permission and a second permission different from the first permission.
Bapat teaches: a memory configured to store a set of permissions comprising a first permission and a second permission different from the first permission (responsive to the user authorizing one or more other users the access right to act on behalf of the user, updating an account setting for the user, col. 5, line 59-64 and col. 6, line 1-3; the storage stores account data associated with one or more users, for example, the account data describes one or more account settings, in some instances, an account settings for user can include an authorization setting enabling one or more other users to act on behalf of the user, col. 8, line 45-50; the access right to act on behalf as to comment on post on behalf of the first user, the access right to act on behalf 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a memory configured to store a set of permissions comprising a first permission and a second permission different from the first permission; a first user assigned the first permission to a second user; and the first user assigned the second permission to a third user into vetted profiles of Williams.
Motivation to do so would be to include a memory configured to store a set of permissions comprising a first permission and a second permission different from the first permission; a first user assigned the first permission to a second user; and the first user assigned the second permission to a third user to authorize each other certain access rights regarding their social accounts and their social activities with a social network service (Bapat, col. 2, line 33-36).
Williams as modified by Bapat do not explicitly disclose: the first permission indicating that the first second user is permitted to view recommendations of other users generated for the first user and select from amongst the recommendations to provide one or more suggestions of other users to the first user; and the second permission indicating that the third user is permitted to 
Hurley teaches: the first permission indicating that the first second user is permitted to view recommendations of other users generated for the first user and select from amongst the recommendations to provide one or more suggestions of other users to the first user (paragraph [0034], [0049], approving a particular list of trusted matchmakers, forwarding to another use for a second opinion, noted, the another use of seeking second opinion, which indicate the user with second opinion is permitted to view and select from the dating pool and providing second opinion to the user, which read on the first permission indicating that the first second user is permitted to view recommendations of other users generated for the first user and select from amongst the recommendations to provide one or more suggestions of other users to the first user as claimed); and the second permission indicating that the third user is permitted to view the recommendations of other users generated for the first user and select from amongst the recommendations to generate one or more matches for the first user (paragraph [0058], a user may select one or more ‘wingmen’, a wingman is a filter for potential matches, before possible match is presented to the user, the FDMS require the wingman to approve the proposed match, or possibly to provide comments about what the wingman thinks about the suggested match, noted, the approving proposed match by the wingman indicate that the wingman selecting one or more matches for the first user).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the first permission indicating that the first second user is permitted to view recommendations of other users generated for the first user and select from amongst the recommendations to provide one or more suggestions of other users to the first user; 
Motivation to do so would be to include the first permission indicating that the first second user is permitted to view recommendations of other users generated for the first user and select from amongst the recommendations to provide one or more suggestions of other users to the first user; and the second permission indicating that the third user is permitted to view the recommendations of other users generated for the first user and select from amongst the recommendations to generate one or more matches for the first user to provide an improved system and method for creating matches in online dating and/or matching services (Hurley, paragraph [0001], line 14-15).
Williams as modified by Bapat and Hurley further teach: 
determine that the first permission is assigned to the second user; in response to receiving the selection from the second user of the first profile of the first series of profiles and determining that the first permission is assigned to the second user: update, based at least in part on the selection from the second user of the first profile, the first series of profiles, the updated first series of profiles comprising the first profile (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed; the vetted profiles are mixed with the non-vetted profiles; noted, the vetted profiles is interpreted as a the updated first series of profiles; in conjunction with the teaching of Bapat as the authorization application determine whether the user has an access right to comment on the post, col. 7, line 25-27; determine whether the user has access right to act on behalf of the 
transmit, using the interface, a second series of profiles to the third user (Hurley, paragraph [0058], a user may select one or more ‘wingmen’, a wingman is a filter for potential matches, before possible match is presented to the user, the FDMS require the wingman to approve the proposed match, or possibly to provide comments about what the wingman thinks about the suggested match, noted, as the wingman functionality as filter the potential matches, which is an indication that potential matches/profiles are being transmitted to wingman for his approval before presented to the user, thus, it read on transmitting, using the interface, a second series of profiles to the third user as claimed), the second series of profiles corresponding to a second set of recommendations of users for the first user;
receive, using the interface, a selection from the third user of a second profile of the second series of profiles, the second profile belonging to a fourth user (Hurley, paragraph [0058], a 
determine that the second permission is assigned to the third user; and in response to receiving the selection from the third user of the second profile and determining that the second permission is assigned to the third user: update the second series of profiles  (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed; the vetted profiles are mixed with the non-vetted profiles; noted, the vetted profiles is interpreted as a the updated first series of profiles; in conjunction with the teaching of Bapat as the authorization application determine whether the user has an access right to comment on the post, col. 7, line 25-27; determine whether the user has access right to act on behalf of the first user based at least in part on the account setting, col. 7, line 28-32 and the teaching of Hurley as a user may select one or more ‘wingmen’, a wingman is a filter for potential matches, before possible match is presented to the user, the FDMS require the wingman to approve the proposed match, or possibly to provide comments about what the wingman thinks about the suggested match, paragraph [0058], it reads on determining that the second permission is assigned to the third user; and in response to receiving the selection from the third user of the second profile and determining that the second permission is assigned to the third user: update the second series of profiles as claimed).
Williams as modified by Bapat and Hurley do not explicitly disclose: said updating the second series of profiles by removing the second profile.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include aid updating the second series of profiles by removing the second profile into vetted profiles of Williams.
Motivation to do so would be to include said updating the second series of profiles by removing the second profile to prevent the introduction server repeatedly attempting to introduce the same profiles from the same clients for a match attempt (Adam Raff, page 65, second paragraph, line 5-6).
Williams as modified by Bapat, Hurley and Adam Raff further teach: transmit the updated second series of profiles to the first user (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed, noted, the vetted profiles show up the client/friend feed is interpreted as transmit, using the interface, the second series of profiles to the second user while Hurley teaches a user may select one or more ‘wingmen’, a wingman is a filter for potential matches, before possible match is presented to the user, the FDMS require the wingman to approve the proposed match, or possibly to provide comments about what the wingman thinks about the suggested match, paragraph [0058], noted, the presenting of possible matches after the approval from the wingmen which is interpreted as transmit the updated second series of profiles to the first user); and automatically enable communication between the first user and the fourth user (Adam Raff, page 70, 2nd
Regarding claim 7, Williams as modified by Bapat, Hurley and Adam Raff teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the hardware processor is further configured to: 
place the second profile in a list of matches for the first user; and transmit, using the interface, the list of matches for the first user to the first user (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed; the vetted profiles are mixed with the non-vetted profiles; noted, the vetted profiles is interpreted as a second series of profiles; teaches: paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed; the vetted profiles are mixed with the non-vetted profiles while Hurley teaches Hurley teaches a user may select one or more ‘wingmen’, a wingman is a filter for potential matches, before possible match is presented to the user, the FDMS require the wingman to approve the proposed match, or possibly to provide comments about what the wingman thinks about the suggested match, paragraph [0058], noted, the presenting of possible matches after the approval from the wingmen, which read on placing the second profile in a list of matches for the first user; and transmit, using the interface, the list of matches for the first user to the first user as claimed).
As per claim 8, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1), Hurley (U.S. Pub. No. 2018/0130139 A1) and Adam Raff (GB 2397400 A), further in view of Rad et al. (U.S. Pub. No. 2014/0074824 A1).
Regarding claim 2, Williams as modified by Bapat, Hurley and Adam Raff teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: the first series of profiles comprises a third profile (Williams, paragraph [0066]-[0067], [0069], the vetted profiles are forwarding from the user to vetter for recommendation; the vetter pass the vetted profiles to user feed; user feed has both vetted and non-vetted profiles, which indicates that non-vetted profiles [interpreted as a second profile] are within the profiles that the user pass to the vetter for review [first series of profiles], thus, it read on wherein: the first series of profiles comprises a third profile as claimed), and the updated first series of profiles comprises the first profile and the second profile (Williams, paragraph [0066]-[0067], [0069], forwarding the candidate profile to her vetters for review; the vetter pass the vetted profiles to user feed; user feed has both vetted and non-vetted profiles, user’s feed includes both vetted and non-vetted profiles [interpreted as the updated first series of profiles]) but do not explicitly disclose: the third profile located before the first profile in the first series of profiles; the first profile located before the second profile in the second series of profiles.
Rad teaches: the third profile located before the first profile in the first series of profiles; the first profile located before the second profile in the second series of profiles (paragraph [0052],[0053], [0085], [0086], line 22-28, result list changes based on ordering algorithm; the algorithm includes score of match result entity has been recommended by a friend of a user  with 8388608 number of points in ordering algorithm, thus, it indicates that the selected profile by a friend of user would allow this profile ordering higher than the one not being recommended by a 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the third profile located before the first profile in the first series of profiles; the first profile located before the second profile in the second series of profiles into vetted profiles of Williams.
Motivation to do so would be to include the third profile located before the first profile in the first series of profiles; the first profile located before the second profile in the second series of profiles to address issue with irrelevant entities (Rad, paragraph [0008]).
Regarding claim 3, Williams as modified by Bapat, Hurley, Adam Raff and Rad teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the updated first series of profiles comprises an indication that the second user recommended the first profile to the first user (Williams, paragraph [0069], vetted profiles are easily identifiable with badge/icon or some other indication, which interpreted as an indication that the second user recommended the first profile to the first user).
As per claims 9-10, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 and are similarly rejected.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1), Hurley (U.S. Pub. No. 2018/0130139 A1) and Adam Raff (GB 2397400 A), further in view of Herbst et al. (U.S. Patent No. 10,943,243 B2).
Regarding claim 5, Williams as modified by Bapat, Hurley and Adam Raff teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein: a first 
Herbst teaches wherein: a first weight is assigned to the second user (col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, matchmaker’s evaluation weight is interpreted as the first weight); a second weight is assigned to a fourth user, the second weight different from the first weight (col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, friend’s evaluation weight is interpreted as a second weight).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein: a first weight is assigned to the second user; a second weight is assigned to a fourth user, the second weight different from the first weight into vetted profiles of Williams.
Motivation to do so would be to include wherein: a first weight is assigned to the second user; a second weight is assigned to a fourth user, the second weight different from the first weight to address a need for a dating system that present solutions to these problems at the same time that it is builds on the positive aspects of real-life dating (Herbst, col. 2, line 18-20).
Williams as modified by Bapat, Hurley, Adam Raff and Herbst further teach: 
the processor is further configured to: transmit, using the interface, the first series of profiles to the fourth user (Williams, paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed); and receive, using the interface, a selection from the fourth user of a second profile of the first series of profiles (Williams, paragraph [0066]-[0069], determining the candidate profile is vetted by 
As per claim 12, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 5 and is similarly rejected.
Response to Arguments
Applicant’s amendments to the claims have overcome 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/22/2021.
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection (See new references of Hurley and Adam Raff and the explanation above).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168